PER CURIAM.
The Appellants challenge the order dismissing several counts of their complaint against Lee County for the death of their dog. Because the order transfers the remaining claims to county court, we must treat the Appellants’ notice of appeal as a petition for writ of common law certiorari. See Rocco v. Coffey, 163 So.2d 21 (Fla. 2d DCA 1964); Kennedy v. Byas, 867 So.2d 1195 (Fla. 1st DCA 2004).
We deny the petition because the circuit court’s order does not depart from the essential requirements of law. See Ivey v. Allstate Ins. Co., 774 So.2d 679 (Fla.2000).
Petition denied.
WHATLEY, SALCINES, and DAVIS, JJ., concur.